department of the treasury internal_revenue_service washington d c number info release date number release date cc intl br1gfleeman cor-107430-00 date re taxation of distribution under annuity_contract dear this letter responds to your letter dated date concerning the treatment of a distribution under an annuity_contract with a u s insurance_company you asked whether it is proper for the insurance_company to withhold a 15-percent u s tax from a distribution to a canadian citizen who does not reside in the united_states you particularly asked about a statement in publication indicating that most tax_treaties provide that private pensions and annuities are exempt from withholding the u s -canada income_tax treaty canadian treaty is an exception to the rule that most u s income_tax treaties do not impose withholding on private pension and annuity distributions to residents of the other country under article xviii of the canadian treaty both the united_states and canada are entitled to tax pensions and annuities arising in one country and paid to a resident of the other country however the tax imposed by the country where the pension or annuity arises is limited to percent thus if an annuity arising in the united_states is paid to a resident of canada the united_states is entitled to impose a 15-percent tax the insurance_company or other person that makes the annuity distribution is responsible for withholding the 15-percent tax and sending it to the internal_revenue_service that person also is responsible for issuing a form 1042-s to the recipient of the distribution reporting the amount of the distribution and the amount of the tax withheld the recipient will not be required to file a return with the internal_revenue_service as long as he or she does not receive any other income from the united_states cor-107430-00 we hope this information will be helpful to you if you have any questions you may contact the undersigned id at not a toll-free number this general information_letter is advisory only and has no binding effect on the internal_revenue_service sincerely m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
